



EXHIBIT 10.65
WILSON BANK & TRUST
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT
This Supplemental Executive Retirement Plan Agreement (“Agreement”) is entered
into as of this 23rd day November, 2012 (the “Effective Date”) by and between
Wilson Bank & Trust (the “Employer”), and Clark Oakley, an individual resident
of Tennessee (the “Executive”), and establishes the Wilson Bank & Trust
Supplemental Executive Retirement Plan f/b/o Clark Oakley (the “Plan”).


WHEREAS, the Executive has contributed substantially to the success of the
Employer and the Employer desires that the Executive continue in its employ;


WHEREAS, Employer desires to provide certain supplemental nonqualified pension
benefits to Executive;


WHEREAS, Employer and Executive desire to enter into this Agreement to provide a
retirement benefit under this Plan and to be paid to Executive upon Separation
from Service (or other permissible payment event) as provided herein;
WHEREAS, the parties hereto intend that this Agreement shall be an unfunded
arrangement maintained primarily to provide supplemental retirement benefits for
the Executive, and shall be considered a plan described in section 301(a)(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”); and
WHEREAS, this Plan is intended to comply with the requirements of section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) and, accordingly,
the intent of the parties hereto is that the Plan shall be operated and
interpreted consistent with the requirements thereof;


WHEREAS, the Employer has purchased a Flexible Premium Indexed Deferred Annuity
Contract issued by Midland National Life Insurance Company, contract
#8500475513, (“Annuity Contract”); and


WHEREAS, the Employer is the sole owner of the Annuity Contract and elects to
use the Annuity Contract to provide a retirement benefit to the Executive;


NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows.


ARTICLE 1
DEFINITIONS


Whenever used in this Agreement, the following terms have the meanings
specified:


1.1.“Accrual Balance” means the liability that should be accrued by the Employer
under accounting principles generally accepted in the United States (“GAAP”) for
the Employer’s obligation to the Executive under this Agreement, by applying
Accounting Principles Board Opinion No. 12, as







--------------------------------------------------------------------------------







amended by Statement of Financial Accounting Standards No. 106, and the
calculation method and discount rate specified hereinafter. The Accrual Balance
shall be determined by the liability accrued by the Employer as of the Effective
Date. The Accrual Balance shall be calculated assuming a level principal amount
and interest as the discount rate is accrued each period. The principal accrual
is determined such that when it is credited with interest each month, the
Accrual Balance at Normal Retirement, in accordance with Section 3.1, equals the
present value of the retirement benefits described in Section 3.1. At the end of
each Plan Year, the Accrual Balance shall be adjusted to reflect the Employer’s
obligation under Section 3.1. The discount rate means the rate used by the Plan
Administrator for determining the Accrual Balance. The rate is based on the
yield on a 20-year corporate bond rated Aa by Moody’s, rounded to the nearest
1/4%, or as otherwise determined by the governing Regulatory body. The initial
discount rate is 6.50%. In its sole discretion, the Plan Administrator may
adjust the discount rate to maintain the rate within reasonable standards
according to GAAP and consistent with the Interagency Advisory on Accounting for
Deferred Compensation Agreements which states that the “cost of those benefits
shall be accrued over that period of the Executive’s service in a systematic and
rational manner.”


1.2.
“Actuarial (Actuarially) Equivalent” means a benefit of equivalent value to the

normal form of benefit determined by generally accepted actuarial principles.


1.3.
“Beneficiary” means each designated person, or the estate of the deceased

Executive, entitled to benefits, if any, upon the death of the Executive,
determined according to
Article 4.


1.4.
“Beneficiary Designation Form” means the form established from time to time

by the Plan Administrator that the Executive completes, signs, and returns to
the Plan
Administrator to designate one or more Beneficiaries.


1.5.
“Board” means the Board of Directors of the Employer.



1.6.
“Change in Control” shall be deemed to have taken place if there occurs a

“change in ownership,” a “change in the effective control,” or a “change in the
ownership of a substantial portion of the assets” of the Employer as such terms
are defined in Treasury Regulation §1.409A-3(i)(5) or any subsequent, applicable
Treasury Regulation.


1.7.
“Disability” shall mean the Executive (i) is unable to engage in any substantial

gainful activity by reason of any medically determinable physical or mental
impairment which can be expect to result in death or can be expected to last for
a continuous period of not less than twelve (12) months or (ii) is, by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months, receiving income replacement benefits for a period
of not less than three (3) months under an accident and health plan covering
employees of the Employer.


Medical determination of Disability may be made by either the Social Security
Administration or by the provider of an accident or health plan covering
employees of the Employer, provided that the definition of Disability applied
under such Disability insurance program complies with the requirements of
section 409A. Upon the request of the Plan Administrator, the Executive must
submit proof to the Plan Administrator of Social Security Administration’s or
the provider’s determination.







--------------------------------------------------------------------------------







1.8.
“Early Retirement Date” means the date of retirement from service which is

effective prior to age sixty-five (65), provided the Executive has attained age
fifty-five (55) and
been continuously employed by the Employer for twenty (20) years.


1.9.
“ERISA” means the Employee Retirement Income Security Act of 1974.



1.10.
“Rider” means the Income Rider attached to the Annuity Contract as an
endorsement.



1.11.
“Normal Retirement Age” means age sixty-five (65).



1.12.
“Plan Administrator” means the plan administrator described in Article 8.



1.13.“Separation from Service” means the Executive’s “separation from service”
from the Employer as such term is defined under section 409A of the Code and
section 1.409A 1(h) of the Final Treasury Regulations or the corresponding
provisions in future guidance issued by the Department of the Treasury and the
Internal Revenue Service.
ARTICLE 2
DEFERRED COMPENSATION AND VALUATION OF ACCOUNT


2.1.
Ownership of the Annuity Contract. The Employer is the sole owner of the

Annuity Contract and shall have the right to exercise all incidents of
ownership. The Employer shall be the beneficiary of the death proceeds of the
Annuity Contract. The Employer shall at all times be entitled to the Annuity
Contract’s cash surrender value, as that term is defined in the Annuity
Contract. The cash surrender value shall be determined as of the date of the
surrender of the Annuity Contract or death of the Executive, as the case may be.


2.2.
Right to Annuity Contract. Notwithstanding any provision hereof to the contrary,

the Employer shall have the right to sell or surrender the Annuity Contract
without terminating this Agreement, provided the Employer replaces the Annuity
Contract with a comparable annuity policy(ies) or arrangement that provides a
similar benefit as that provided under the Annuity Contract. Without limitation,
the Annuity Contract at all times shall be the exclusive property of the
Employer and shall be subject to the claims of the Employer’s creditors.


2.3.
Rabbi Trust. Employer may establish a “rabbi trust” to which contributions may

be made to provide the Employer with a source of funds for purposes of
satisfying the obligations of the Employer under the Plan. The trust shall
constitute an unfunded arrangement and shall not affect the status of the Plan
as an unfunded plan. The Executive and his Beneficiaries shall have no
beneficial ownership interest in any assets held in the trust.
ARTICLE 3
RETIREMENT AND OTHER BENEFITS




3.1
Normal Retirement Benefit. Upon the Executive’s Separation from Service on or

after Normal Retirement Age for any reason other than death or Disability, the
Executive will be entitled to the benefit described in this Section 3.1 in lieu
of any other benefit under this Agreement. The Normal





--------------------------------------------------------------------------------





Retirement Benefit will equal the Accrual Balance, payable in an Actuarially
Equivalent single life annuity in an amount determined pursuant to the Rider,
payable in equal monthly installments for the life of the Executive commencing
on the first (1st) day of the month following the date of the Executive’s
Separation from Service.


3.2
Early Retirement Benefit. Upon the Executive’s Separation from Service on or

after the Early Retirement Date but prior to the Normal Retirement Date for any
reason other than death or Disability, the Executive will be entitled to the
benefit described in this Section 3.2 in lieu of any other benefit under this
Agreement. The Early Retirement Benefit will equal the Accrual Balance, payable
in an Actuarially Equivalent single life annuity in an amount determined
pursuant to the Rider, payable in monthly installments for the life of the
Executive commencing on the first (1 st) day of the month following the date of
the Executive’s Separation from Service.


3.3
Other Separation from Service.    In the event that the Executive incurs a

Separation from Service prior to the Early Retirement Date or Normal Retirement
Date for any reason other than death or Disability or following a Change in
Control, by his or her voluntary action or his or her discharge by the Employer
without cause, the Employer shall pay to the Executive the benefit as provided
in Schedule A, attached to this Agreement, payable in equal monthly installments
for a period of one hundred eighty (180) months commencing on the first (1st)
day of the month following the Executive’s Normal Retirement Age.
In the event the Executive shall be discharged by the Employer for cause, then
all of the Executive’s rights under this Agreement shall terminate and he shall
forfeit all benefits under this Agreement. For purposes of this Agreement, “for
cause” shall mean gross negligence or willful misconduct, the commission of a
felony or gross-misdemeanor involving moral turpitude, fraud, dishonesty,
embezzlement, willful violation of any law or any other behavior or act that
results in any adverse effect on the Employer as may be determined by the
Employer in its sole discretion.


3.4
Disability Benefit. Upon the Executive’s Disability while actively employed by
the

Employer, but prior to his or her Normal Retirement or Early Retirement, the
Executive will be entitled to the benefit described in this Section 3.4 in lieu
of any other benefit under this Agreement. The Disability Benefit will equal
sixty (60%) percent of the Executive’s base salary and bonus at the time of the
Disability less the Disability Benefit payable under the Wilson Bank and Trust
Executive Salary Continuation Agreement for Clark Oakley, as amended and frozen
as of October 1, 2012 (the “Frozen SERP”). The Disability Benefit is payable in
equal monthly installments commencing on the first (1st) day of the third month
following the date of the Executive’s Disability and payable until the Executive
reaches Normal Retirement Age. At Normal Retirement Age, the Disability Benefit
will be reduced to an amount equal to the Normal Retirement Benefit as provided
for in Section 3.1 as if the Executive separated from service at the Executive’s
Normal Retirement Age and such reduced amount shall continue for the life of the
Executive as provided in Section 3.1.


3.5
Death Benefits during Active Employment. Upon the death of the Executive while

actively employed by the Employer, the Beneficiary will be entitled to a single
sum payment, payable within thirty (30) days of the date of death (with the
Beneficiary having no right to designate the taxable year of the payment) equal
to the Accrual Balance.


3.6
Death Benefit On or After Benefit Commencement. Upon death of the Executive
after






--------------------------------------------------------------------------------





the Executive is entitled to or begins receiving the Normal Retirement Benefit,
Early Retirement Benefit, Other Separation from Service Benefit, Disability
Benefit or Change in Control payments under Section 3.1, Section 3.2, Section
3.3 , Section 3.4 or Section 3.7 but before receiving a total of one hundred
eighty (180) monthly installments of such benefit payments, the Executive’s
Beneficiary will receive the monthly amount payable had the Executive lived,
payable for a total of one hundred eighty (180) monthly installments less the
number of monthly installments already paid.


3.7
Change in Control Benefit. Upon a Change in Control, the Executive will be one
hundred

percent (100%) vested in the Retirement Benefit as provided for in Section 3.1
as if the Executive separated from service at the Normal Retirement Age. Such
benefits shall payable in equal monthly installments for the life of the
Executive commencing thirty (30) days following said Change in Control.


3.8
Restriction on Timing of Distributions. Notwithstanding any provision of this

Agreement to the contrary, distributions under this Agreement may not commence
earlier than six (6) months after the date of a Separation from Service if,
pursuant to section 409A of the Code, the Executive is considered a “specified
employee” (defined in section 1.409A- l (i) of the Treasury Regulations) of the
Employer if any stock of the Employer is publicly traded on an established
securities market or otherwise. In the event a distribution is delayed pursuant
to this Section, the originally scheduled distribution shall be delayed for six
(6) months, and shall commence instead on the first (1st) day of the seventh
(7th) month following the Executive’s Separation from Service. If payments are
scheduled to be made in installments, the first (1st) six (6) months of
installment payments shall be delayed, aggregated, and paid instead on the first
(1st) day of the seventh (7th) month, after which all installment payments shall
be made on their regular schedule. If payment is scheduled to be made in a lump
sum, the lump sum payment shall be delayed for six (6) months and instead be
made on the first (1st) day of the seventh (7th) month.


3.9
Coordination of Benefits. Notwithstanding any other provision of this Agreement
to the

contrary, the parties acknowledge that the benefits to be provided hereunder are
intended to, and shall be, paid at the same time and form and in the same amount
as provided for under the Frozen SERP during the period during which the
benefits under the Frozen SERP (as applicable) were to be provided for
thereunder (as if such benefits were not frozen) as required by section 409A of
the Code. Any benefits which continue to be paid under this Agreement following
the time such benefits would have ceased under the Frozen SERP are in addition
to and in no way are intended to replace, alter or substitute the benefits
provided for under the Frozen SERP. The parties agree that this Section 3.9
shall control over any contrary provision regarding the calculation and the time
and form of payment of the benefits under this Agreement and the Frozen SERP and
this Agreement shall be interpreted in accordance with this Section 3.9.




ARTICLE 4
BENEFICIARIES


4.1.
Beneficiary Designations. The Executive shall have the right to designate at any
time a

Beneficiary to receive any benefits payable under this Agreement upon the death
of the Executive. The Beneficiary designated under this Agreement may be the
same as or different from the Beneficiary designation under any other benefit
plan of the Employer in which the Executive participates.


4.2.
Beneficiary Designation; Changes. The Executive shall designate a Beneficiary by

completing and signing the Beneficiary Designation Form and delivering it to the
Plan Administrator or its designated agent. The Executive’s Beneficiary
designation shall be deemed automatically revoked if





--------------------------------------------------------------------------------





the Beneficiary predeceases the Executive or if the Executive names a spouse as
Beneficiary and the marriage is subsequently dissolved. The Executive shall have
the right to change a Beneficiary by completing, signing, and otherwise
complying with the terms of the Beneficiary Designation Form and the Plan
Administrator’s rules and procedures, as in effect from time to time. Upon the
acceptance by the Plan Administrator of a new Beneficiary Designation Form, all
Beneficiary designations previously filed shall be cancelled. The Plan
Administrator shall be entitled to rely on the last Beneficiary Designation Form
filed by the Executive and accepted by the Plan Administrator before the
Executive’s death.


4.3.
Acknowledgment. No designation or change in designation of a Beneficiary shall
be

effective until received in writing by the Plan Administrator or its designated
agent.


4.4.
No Beneficiary Designation. If the Executive dies without a valid Beneficiary

designation, or if all designated Beneficiaries predecease the Executive, then
the Executive’s spouse shall be the designated Beneficiary. If the Executive has
no surviving spouse, the benefits shall be distributed to the personal
representative of the Executive’s estate.


4.5.
Facility of Payment. If a benefit is payable to a minor, to a person declared

incapacitated, or to a person incapable of handling the disposition of his or
her property, the Employer may pay such benefit to the guardian, legal
representative, or person having the care or custody of the minor, incapacitated
person, or incapable person. The Employer may require proof of incapacity,
minority, or guardianship as it may deem appropriate before distribution of the
benefit. Distribution shall completely discharge the Employer from all liability
for the benefit.


ARTICLE 5
GENERAL LIMITATIONS
5.1.    Limits on Payments. It is the intention of the parties that none of the
payments to which
the Executive is entitled under this Agreement will constitute a “golden
parachute payment” within the meaning of 12 USC section 1828(k)(3) or
implementing regulations of the FDIC, the payment of which is prohibited.
Notwithstanding any other provision of this Agreement to the contrary, any
payments due to be made by Employer for the benefit of the Executive pursuant to
this Agreement, or otherwise, are subject to and conditioned on compliance with
12 USC section 1828(k) and any regulations promulgated thereunder including the
receipt of all required approvals thereof by Employer’s primary federal banking
regulator and/or the FDIC.




In addition, Employer and its successors retain the legal right to demand the
return of any payment made hereunder which constitutes a “golden parachute
payment” within the meaning of 12 USC section 1828(k)(3) or implementing
regulations of the FDIC should Employer or its successors later obtain
information indicating that the Executive committed, is substantially
responsible for, or has violated, the respective acts or omissions, conditions,
or offenses outlined under 12 C.F.R. 359.4(a)(4).


ARTICLE 6
CLAIMS AND REVIEW PROCEDURES


6.1.
Claims Procedure. A person or Beneficiary (a “claimant”) who has not received
benefits

under the Agreement that he or she believes should be paid shall make a claim
for such benefits as follows, and strictly in accordance with section 409A of
the Code:





--------------------------------------------------------------------------------







(a)
Initiation - Written Claim. In the event that benefits under this Agreement are
not

paid to the Executive (or his or her Beneficiary in the case of the Executive’s
death), and such person feels entitled to receive them, a claim shall be made in
writing to the Plan Administrator within sixty (60) days from the date payments
are not made. Such claim shall be reviewed by the Plan Administrator. If the
claim is denied, in full or in part, the Plan Administrator shall provide a
written notice within ninety (90) days setting forth the specific reasons for
the denial specific reference to the provisions of this Agreement upon which the
denial is based, and any additional material or information necessary to perfect
the claim, if any. Also, such written notice shall indicate the steps to be
taken if a review of the denial is desired.
If a claim is denied and a review is desired, the Executive (or his or her
Beneficiary in the case of the Executive’s death), shall notify the Plan
Administrator in writing within sixty (60) days [and a claim shall be deemed
denied if the Plan Administrator does not take any action within the aforesaid
ninety (90)-day period]. In requesting a review, the Executive or his or her
beneficiary may review this Agreement or any documents relating to it and submit
any written issue and comments he or she may feel appropriate. In its sole
discretion the Plan Administrator shall then review the claim and provide a
written decision within sixty (60) days. This decision likewise shall state the
specific provisions of the Agreement on which the decision is based.


(b) For purposes of implementing this claims procedure, the Plan Administrator
shall be responsible for the management, control, and administration of the
Agreement as established herein. The Employer may delegate to certain aspects of
management and operation responsibilities of the Agreement including the
employment of advisors and the delegation of ministerial duties to qualified
individuals.
All claim determinations under this Section 6.1 shall be made in accordance with
section 409A of the Code
and the Regulations thereunder.


ARTICLE 7
MISCELLANEOUS


7.1.
Amendments and Termination. Strictly in compliance with section 409A of the
Code,

(a) this Agreement may be amended solely by a written agreement signed by the
Employer and by the Executive, and (b) except as otherwise provided herein, this
Agreement may be terminated solely by the Employer in its sole discretion. Any
acceleration of payments or change in the form of payments under this Agreement,
including upon the amendment, modification or termination of the Agreement,
shall be made strictly as permitted and in accordance with section 409A of the
Code, including 1,409A-3(j)(4) of the Treasury Regulations.


7.2.
Binding Effect. This Agreement shall bind the Executive and the Employer and
their

beneficiaries, survivors, executors, successors, administrators, legal
representatives, and transferees.


7.3.
No Guarantee of Employment. This Agreement is not an employment policy or
contract.

It does not give the Executive the right to remain an employee of the Employer,
nor does it interfere with the Employer’s right to discharge the Executive. It
also does not require the Executive to remain an employee nor interfere with the
Executive’s right to terminate employment at any time.







--------------------------------------------------------------------------------





7.4.
Non-Transferability. Benefits under this Agreement cannot be sold, transferred,
assigned,

pledged, attached, or encumbered in any manner.


7.5.
Tax Withholding. The Employer shall withhold any taxes that are required to be
withheld

from the benefits provided under this Agreement.


7.6.
Applicable Law. Except to the extent preempted by the laws of the United States
of

America, the validity, interpretation, construction, and performance of this
Agreement shall be governed by and construed in accordance with the laws of the
State of Tennessee, without giving effect to the principles of conflict of laws
of such state.


7.7.
Unfunded Arrangement. The Executive and the Executive’s Beneficiary are general

unsecured creditors of the Employer for the payment of benefits under this
Agreement. The benefits represent the mere promise by the Employer to pay such
benefits. The rights to benefits are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors. Any insurance, annuity contract or other asset
purchased by Employer to fund its obligations under this Agreement shall be a
general asset of the Employer to which the Executive and Beneficiary have no
preferred or
secured claim.


7.8.
Severability. If any provision of this Agreement is held invalid, such
invalidity shall

not affect any other provision of this Agreement, and each such other provision
shall continue in full force and effect to the full extent consistent with law.
If any provision of this Agreement is held invalid in part, such invalidity
shall not affect the remainder of the provision, and the remainder of such
provision together with all other provisions of this Agreement shall continue in
full force and effect to the full extent consistent with law.


7.9.
Headings. The headings of sections herein are included solely for convenience of

reference and shall not affect the meaning or interpretation of any provision of
this Agreement.


7.10.
Notices. All notices, requests, demands, and other communications hereunder
shall be in

writing and shall be deemed to have been duly given if delivered by hand or
mailed, certified or registered mail, return receipt requested, with postage
prepaid. Unless otherwise changed by notice, notice shall be properly addressed
to the Executive if addressed to the address of the Executive on the books and
records of the Employer at the time of the delivery of such notice, and properly
addressed to the Employer if addressed to the Board of Directors, at 51
Germantown Court, Suite 100, Cordova, Tennessee 38018.


7.11.
Entire Agreement. This Agreement constitutes the entire agreement between the
Employer

and the Executive concerning the subject matter hereof. No rights are granted to
the Executive under this Agreement other than those specifically set forth
herein.


7.12.
Payment of Legal Fees. In the event litigation ensues between the parties
concerning

the enforcement of the obligations of the parties under this Agreement, the
Employer shall pay all costs and expenses in connection with such litigation
until such time as a final determination (excluding any appeals) is made with
respect to the litigation. If the Employer prevails on the substantive merits of
the each material claim in dispute in such litigation, the Employer shall be
entitled to receive from the Executive all reasonable costs and expenses,
including without limitation attorneys’ fees, incurred by the Employer on behalf
of the Executive in connection with such litigation, and the Executive shall pay
such costs and





--------------------------------------------------------------------------------





expenses to the Employer promptly upon demand by the Employer.
ARTICLE 8
ADMINISTRATION OF AGREEMENT


8.1.
Plan Administrator Duties. This Agreement shall be administered by a Plan
Administrator

consisting of the Board of Directors of the Employer or such committee or
person(s) as the Board of Directors of the Employer shall appoint. The Plan
Administrator shall have the sole and absolute discretion and authority to
interpret and enforce all appropriate rules and regulations for the
administration of this Agreement and the rights of the Executive under this
Agreement, to decide or resolve any and all questions or disputes arising under
this Agreement, including benefits payable under this Agreement and all other
interpretations of this Agreement, as may arise in connection with the
Agreement, and in accordance with section 409A of the Code.


8.2.
Agents. In the administration of this Agreement, the Plan Administrator may
employ

agents and delegate to them such administrative duties as it sees fit (including
acting through a duly appointed representative) and may from time to time
consult with counsel, who may be counsel to the Employer.


8.3.
Binding Effect of Decisions. The decision or action of the Plan Administrator
with

respect to any question arising out of or in connection with the administration,
interpretation, and application of the Agreement and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Agreement. Without limiting the foregoing, it is
acknowledged that the value of the benefits payable hereunder may be difficult
to determine in the event the Employer does not actually purchase and maintain
the Annuity Contract as contemplated hereunder; therefore, in such event, the
Employer shall have the right to make any reasonable assumptions in determining
the benefits payable hereunder and any such determination made in good faith
shall be binding on the Executive, and in accordance with section 409A of the
Code.


8.4.
Indemnity of Plan Administrator. The Plan Administrator shall not be liable to
any person

for any action taken or omitted in connection with the interpretation and
administration of this Agreement, unless such action or omission is attributable
to the willful misconduct of the Plan Administrator or any of its members. The
Employer shall indemnify and hold harmless the members of the Plan Administrator
against any and all claims, losses, damages, expenses, or liabilities arising
from any action or failure to act with respect to this Agreement, except in the
case of willful misconduct by the Plan Administrator or any of its members.


8.5.
Employer Information. To enable the Plan Administrator to perform its functions,
the

Employer shall supply full and timely information to the Plan Administrator on
all matters relating to the date and circumstances of the retirement,
Disability, death, or Separation of Service of the Executive and such other
pertinent information as the Plan Administrator may reasonably require.


IN WITNESS WHEREOF, the Executive and a duly authorized Officer of the Employer
have
signed this Agreement as of the date first written above.
                





--------------------------------------------------------------------------------





THE EXECUTIVE:
 
WILSON BANK & TRUST
 
 
 
/s/ Clark Oakley
By:
/s/ Elmer Richerson
CLARK OAKLEY
 
ELMER RICHERSON
 
Its:
President

SCHEDULE A
WILSON BANK & TRUST
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT
Clark Oakley


As of
Early Termination Annual Benefit
Jan 2012
431
Jan 2013
2,072
Jan 2014
4,275
Jan 2015
7,088
Jan 2016
10,565
Jan 2017
14,766
Jan 2018
19,752
Jan 2019
25,593
Jan 2020
32,362
Jan 2021
40,137
Jan 2022
49,005
Jan 2023
57,900














































--------------------------------------------------------------------------------





BENEFICIARY DESIGNATION
WILSON BANK & TRUST
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT




I, Clark Oakley, designate the following as Beneficiary of any death benefits
under this
Supplemental Executive Retirement Plan Agreement
Primary:
 
 
 
 
 
 
 
 
 
 
 
Contingent:
 
 
 
 
 
 
 



Note: To name a trust as Beneficiary, please provide the name of the trustee(s)
and the exact
name and date of the trust agreement.
I understand that I may change these Beneficiary designations by filing a new
written designation with the Employer. I further understand that the
designations will be automatically revoked if the Beneficiary predeceases me, or
if I have named my spouse as Beneficiary and our marriage is subsequently
dissolved.
 
Signature:
 
/s/ Clark Oakley
 
 
 
CLARK OAKLEY
 
Date:
 
11/23/2012
 
 
 
 
Accepted by the Employer this 23rd day of November, 2012.
 
 
 
 
 
By:
 
/s/ Elmer Richerson
 
 
 
 
 
Print Name:
 
Elmer Richerson
 
 
 
 
 
Title:
 
President










